 GEORGIA-PACIFIC CORPORATIONGeorgia-PacificCorporationCrossettDivision-ElDoradoandSouthern Council of Lumber and Ply-wood Workers, United Brotherhood of Carpentersand Joiners of America,AFL-CIO,Petitioner.Case 26-RC-3569August 27, 1970SUPPLEMENTAL DECISIONOn February 27, 1970, the National Labor RelationsBoard issued a Decision, Order, and Directions' inthis case, sustaining the challenge to the ballot ofoffice janitressNettie Carter on the basis that herinterests do not warrant her inclusion in the produc-tion and maintenance unit; and adopting,pro forma,theRegionalDirector's recommendations that thechallenges to the ballots of J.C.Williams,HenryBailey, and Gentry Lee Williams be overruled andtheir ballots opened and counted. However, decisionwas deferred on the Regional Director's recommenda-tion that the challenge to the ballot of Jesse Johnsonbe overruled on the basis that he is not a supervisor;and it was provisionally directed, in the event thatJohnson's ballot could affect the result of the election,that a hearing be conducted to take evidence onJohnson's supervisory status. In addition, the Boardfound, contrary to the Regional Director's recommen-dations, that a speech by the Employer to assembledemployees created an atmosphere of fear which inter-fered with the election and ordered that the electiontherefore be set aside if the Union lost and Johnson'sballot was not determinative.Thereafter, the Employer filed a Motion for Recon-sideration in which it contends that, in the lightof Board precedent, the Employer's preelection speechdid not interfere with the election, and the Board1181NLRB No 53 (Panel of Chairman McCulloch and Members Brownand Jenkins)411should therefore reverse its Decision, Order, andDirections insofar as it conditionally set aside theelection. In addition, the Employer contends in itsmotion that the Board should reconsider its determina-tion sustaining the challenge to office janitress NettieCarter'sballotand should adopt the RegionalDirector's recommended order that her ballot beopened and counted because her interests sufficientlyally her with employees in the production and mainte-nance unit to require that she be included in thatunit. The Petitioner filed no response to the Employ-er's motion.The Board has considered the motion and theentire record in this case and hereby grants the motion.Based on its reconsideration of the entire record,the Board, contrary to its original Decision, herebyadopts the findings conclusions, and recommendationsof the Regional Director in their entirety, exceptas to the challenged ballot of Jesse Johnson, withrespect to which we adhere to the directions heretoforeissued.2In view of the above, the Direction is hereby amend-ed to include the ballot of Nettie Carter among thoseballots to be opened and counted' within 10 daysof the date of this Supplemental Decision, and inthe event the challenged ballot of Jesse Johnson isnot determinative of the election results, the RegionalDirector shall issue the appropriate certification. How-ever, in the event that the revised tally of ballotsshows that the challenged ballot of Jesse Johnsonis determinative of the election results, the ProvisionalOrder of Hearing heretofore issued shall be applicable.MEMBER BROWN, dissenting:I would deny the Employer's motion for reconsider-ation and affirm the original decision for the reasonsstated therein.'The Employer's Motion for Reconsideration did not extend to theprovisional direction as to Johnson'Thus, the baiiots of J C Williams, Henry Bailey Gentry Lee Williams,and Nettie Carte[ are to be opened and counted185 NLRB No. 77